Mb. Chief Justice Hollebigh delivered the- opinion of the court: Claimant is the sheriff of Marion County, and filed his claim herein in the amount of $25.80 for his fees in conveying three prisoners to the Southern Illinois Penitentiary at Menard, and one prisoner to the Chester State Hospital at Chester. All of such prisoners were convicted at the April, 1933 term of the Circuit Court of Marion County, and ordered committed as above. The fees charged by claimant are the fees allowed by law, and claim therefor was duly filed with and approved by the Department of Public Welfare, and forwarded to the Department of Finance. The vouchers were returned by the Department of Finance for the reason that they should have been paid from the previous biennium. There is no dispute as to the amount of the claim, and no question is raised as to the right of the claimant to recover the same. This court has held in numerous cases that where services are rendered for which the State is liable, and the bill is not vouchered before the lapse of the appropriation out of which payment could have been made, an award will be entered, provided claimant has not unreasonably delayed in presenting his claim. There is nothing in this case to indicate an unreasonable delay, and an award is therefore entered in favor of the claimant for the sum of Twenty-five Dollars and Eighty Cents ($25.80).